Bloodworth, J.
Suit on a promissory note was brought in the municipal court of Atlanta. A jury was demanded. The trial resulted in the direction of a verdict in favor of the plaintiff. A motion for a new trial, based upon general grounds, was hied. This was overruled and an appeal was taken to the appellate division of the municipal court. The appellate division affirmed the judgment overruling the motion for a new trial. Thereupon a petition for a writ of certiorari-was presented to one of the judges of the superior court of Fulton county. This writ was sanctioned, and the judge who presided at the hearing on the appeal to the appellate division of the municipal court answered the writ. The certiorari was overruled and the judgment of the lower court affirmed. There is ample evidence to support the verdict, and the judge of the superior court did not err in overruling the certiorari and in affirming the judgment of the lower court.

Judgment affirmed.


Broyles, G. J., and Tjulce, J., concur.